Case 3:20-mj-71799-MAG Document 15-3 Filed 12/23/20 Page 1of1

oT). 2a . 2 $ .
FD-302 (Rev. 8-10) l 2 a5” te Orci Rrcors |

FEDERAL BUREAU OF INVESTIGATION

On October 8 O20. FR os i
‘ ’ I SE Squad C= magucted physica survellla f
| ¥ s 3 “a v ; ine © a
planned irug Purchase betwee 3 Hepat 4 tlt *- = 1 I
son a ;Operatin 4 ness “ and William LN
i4illiam) in Hayes \ illey near tli i rt Ter i igi
) r ti aq - fae tenderloin neighborhood of
San Francisco. Agents chee j : } i Ni
Say WYentCs observed 2 dark co red Nissan Sedan, CA license plate
= iissar ja irri it i i P :
i S| Ave i nm
i" ps -7 + +
Franklin rer r 4 ehict int ft W t rea th Ni aT I a
I Vecsni 1a

bt
a
re
Ht
i
1
'
tt
4.
te
}
~
.
?
uw
r
'
|
rt
}

>
l
rr

 

 

Teves 10/06/21 San Prancls
galion om UB 20; a Sa rancl: ‘ alif nia, nited States (Email

File# 245W-SE-2602422-DESERTEAGLE Dat 10/2
e@attes .0/ 21/2020
by PEACOCK DAYI

This dvoument coetains neither recommendations eer conclusions « ri ,
ss odiichipslccnnh oe : ' One OT the PBI. It 6 the property of the FBI and és boemed to your amency, It and its coments ae mot

US-000302
tiIS.nannans
